Title: To Alexander Hamilton from James McHenry, 1 December 1800
From: McHenry, James
To: Hamilton, Alexander



Baltimore 1 Decr. 1800
My dear Hamilton.

What is past and cannot be amended between friends had better be forgotten. Let it be so if you please. I am content.
I have since your last reflected upon the policy & necessity of your replying to the answers to your animadversions on the character & conduct of the President, and incline to beleive that it would be wiser to suspend, for the present any further publication on the subject.
Until all the answers appear can a Judgment be formed whether a reply to all or any of them is expedient? Until Mr Adams shall display himself more fully on the contents of your letter must not any answer be defective and premature? You will also perceive, that there is not the least chance, at the present moment of your making a new or more forcible impression on the public mind. Besides, what object is to be obtained? It cannot prevent his election and may work no good to yourself in the public mind. On the whole I should advise a suspension. Mr Wolcott is also of the same opinion.
Mr Wolcott writes me, “I will find out the state of things, the substance of the two letters by the President written when minister in England, and if I can will comply with your request.”
Our electors are 5 and 5. and it is not improbable but influence will be exerted to have one vote at least of these five abstracted from Gen Pinckney.
Yours always

James McHenry
Alexr Hamilton Esq
